DETAILED ACTION
Claims 1-8, 10-11 & 21-22 are pending as amended on 09/08/22,
claims 21-22 being withdrawn.

Response to Amendment
This non-final action is a response to the amendment filed on September 8, 2022 & RCE filed on October 11, 2022.  Claims 1-2 & 6 have been amended as a result of the previous action; the grounds of rejection have been modified accordingly.

Election/Restrictions
Newly submitted claims 21-22 are directed to alternate embodiments that are independent or distinct from the invention originally claimed, as these set forth mutually exclusive representations of the same laminating roller.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henegar, US 2004/0011459 in view of Scaini et al., US 2016/0257064.
With regard to claims 1-2 & 6, Henegar teaches a known laminating device comprising a stage/flat roof (which can be considered to constitute three broad ‘areas’) and a pressing roller (114) with first & second pressing portions (120) connected by a central, narrowed portion (122), wherein all three portions also comprise a hard core surrounded by a lower-modulus covering (126) (throughout, e.g. abstract, [FIGS. 1-7]). 
While this reference does not expressly disclose that the roller connection part comprising both core & covering is altogether smaller in diameter than the outer pressing parts, the rigid core portion of the roller connection part is in fact smaller, in order to prevent applying the level of pressure that the outer pressing parts apply along the plane of the stage (via a deflection of the soft covering), and so it would likely have been prima facie obvious for one of ordinary skill in the press roller art to try modifying either the modulus of the covering or the diameter of it, using the only two possible options in order to reduce pressure in this plane as desired, thus arriving at the claimed invention.  Further, these two alternate options for relieving pressing force in a central area of a pressing surface were also known as taught for example by Scaini, which utilizes either a reduction in roller diameter [FIG. 6] or resilient roller deflection [FIG. 7] to modify pressure in a given plane.  Scaini teaches one type of roller with flat outer pressing portions and an inwardly tapered connection part (26) therebetween, all of which is covered with a lower-modulus covering (16) having a continuous thickness, such that the core & covering of the connection part have a relatively reduced diameter as claimed.  It would have been obvious for one of ordinary skill in the art to combine the teachings of Scaini with those of Henegar, in order to yield an alternately shaped press roller that similarly yields pressing force in a central region of a pressing plane using a known alternate design with predictable success.
With regard to claims 3-5, Scaini teaches a tapered ‘bowtie’ press roller as noted above [FIG. 6].
With regard to claims 7-8, Henegar [0026] & Scaini [0053] each teaches what is understood to be a typical metallic, machined core, as well as a softer, urethane rubber or other elastic covering thereon.
With regard to claim 10-11, a second cover layer (wherein duplication of soft rubber cover layers, to further modify the modulus of the pressing surface as desired, would also have been obvious for one of ordinary skill in this art – see MPEP 2144.04(VI)B.

Claims 1-8 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al., US 2012/0222796.
With regard to claims 1 & 6, Kamimura teaches a laminating device comprising a stage (4) (which can be considered to constitute three broad ‘areas’) and a pressing roller (2/31) on a narrow axle (3) capable of pressing a flat display (throughout, e.g. abstract, [FIGS. 1-3]).  Kamimura teaches a metal base, with multiple coatings, including a softer rubber coating [0070], and it would have been obvious for one of ordinary skill to either rubber-coat all parts for the same protective benefit, or only select parts if such a benefit were not desired.
With regard to claim 2, while this reference does not expressly disclose first/second roller portions connected by a narrow member, simple duplication of this nature (two rollers on the common narrow axle, to press two display portions) has generally been held to be obvious – see MPEP 2144.04(VI)B – and would have been an obvious modification for one of ordinary skill, in order to increase throughput using only known designs in parallel.
With regard to claims 3-5, tapering the transition (i.e. a “bowtie roller” shape) between rollers/axles would have been an obvious modification for one of ordinary skill, as any such change in shape would not materially affect the pressing surfaces/function of the rollers – see MPEP 2144.04(IV)B.
With regard to claims 7-8, Kamimura teaches a metal base, with multiple coatings, including a softer rubber coating (wherein urethane rubber would also have been an obvious species of rubber for one of ordinary skill to try) [0070], and one could rubber coat all parts for the same protective benefit or only select parts if such a benefit were not desired.
With regard to claim 10-11, a second cover layer (wherein duplication of soft rubber cover layers, to further modify the modulus of the pressing surface as desired, would also have been obvious for one of ordinary skill in this art – see MPEP 2144.04(VI)B.  Kamimura also teaches an additional nonstick cover layer [0070].

Claims 1-8 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0009025 in view of Wojtanowitsch et al., US 5,356,507.
With regard to claims 1-6, Lee teaches a laminating device comprising various stages (181/140) (which can be considered to constitute three broad ‘areas’) and pressing rollers (182/120) capable of pressing a flat display (throughout, e.g. abstract, [FIGS. 1-4]).
While this reference does not expressly disclose first/second roller portions connected by a narrow member, press rollers with narrowed central portions were well-known at the time of Applicants’ invention, as shown for example by Wojtanowitsch, which has lateral portions of increased pressure/diameter in a pressing plane and increasingly narrow central connecting portions (throughout, e.g. abstract, [Col. 4, 39-49 & FIGS. 1-2]).  Wojtanowitsch teaches a metal base, with multiple coatings, including a softer elastic/rubber coating of a consistent thickness, yielding the claimed configuration.  It would have been obvious to combine the teachings of Wojtanowitsch with those of Lee, in order to yield a laminating roller which provides good pressure at edges to help distribute pressing forces and avoid wrinkling using a known design with predictable success.
With regard to claims 7-8, Lee [0035] & Wojtanowitsch [Col. 4, 39-60] teach a metal base, with multiple coatings, including a softer elastic/rubber coating (wherein urethane rubber would also have been an obvious species of rubber to try), and one could rubber coat all parts for a protective benefit or select parts if such a benefit were not desired (see MPEP 2144.04(II)A).
With regard to claim 10-11, a second cover layer (wherein duplication of soft rubber cover layers, to further modify the modulus of the pressing surface as desired would also have been obvious for one of ordinary skill in this art – see MPEP 2144.04(VI)B.  Wojtanowitsch also teaches an additional nonstick cover layer.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed September 8, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive/moot in light of the new grounds of rejection above.  With regard to Kamimura, as noted previously in the proposed modification, merely providing the same protective rubber coating around exposed, narrower axel portions as with the wider press roller portions would not appear to have been non-obvious or materially affected the operation of the device.  With regard to Wojtanowitsch, Applicants have not presented an argument for how this reference would fail to meet the claim language.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.  Examiner recommends either claiming any novel & non-obvious structural components/relationships, or otherwise filing a divisional application directed to a specialized display laminating process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745